OPINION AND JOURNAL ENTRY
This case involves an original action to this Court on a Writ of Mandamus whereby Relator alleges Respondent has failed to perform his legal duties pursuant to Ohio Administrative Code5120-9-17 concerning the handling of U.S. Mail to and from inmates at the Ohio State Penitentiary in which Relator is incarcerated.
For a writ of mandamus to be granted, Relator must demonstrate: (1) that Relator has no plain and adequate remedy in the ordinary course of law; (2) that Respondent is under a clear legal duty to perform some act or acts; and (3) that Relator has a clear legal right to the relief prayed for. See State ex rel.Berger v. McMonagle (1983), 6 Ohio St.3d 28. Relator in the instant case fails the first requirement for a writ of mandamus to be granted.
The inmate procedure provided in Ohio Adm. Code 5120-9-17
constitutes an adequate legal remedy which must be exhausted prior to instituting a mandamus action regarding complaints and problems of inmates relating to the conditions of their incarceration. SeeState ex rel. Humphrey v. Jago (1996), 74 Ohio St.3d 675. In this case, Relator has not exhausted the remedy provided for in the Ohio Adm. Code, and his petition must be dismissed. See Affidavit of Annette Chamber, Asst. Chief Inspector, Ohio Dept. of Rehabilitation and Correction, Exhibit C, Respondent's Motion to Dismiss.
Assuming arguendo that Relator had exhausted all his administrative remedies, his petition would still have to be dismissed. R.C. 2969.25 requires an inmate suing the state or its employees to file an affidavit disclosing and describing all prior civil actions or appeals he initiated during the last five years. R.C. 2969.25(A) requires that the affidavit be filed "at the time that an inmate commences" his action. As noted by Respondent, Relator has filed at least thirty-nine (39) federal lawsuits against various government entities and officials. See Mayer v.Bristow (Crawford Co. App.; Nov. 24, 1999), 1999 Ohio App. Lexis 5585.
For all the reasons cited above, Relator's request for Writ of Mandamus is without merit.
Respondent's Motion to Dismiss is granted. Costs taxed against Relator.
Final order. Clerk to serve copy of this order to the parties as provided by the Civil Rules.